Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is responsive to the Amendment and Remarks filed 11 March 2022, wherein claims 5-6 were canceled. Subsequently, claims 1-4 and 7-10 remain pending and presently under consideration in this application. 
Response to Amendment
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 3 of the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 
Applicants have amended the base independent claim 1 as follows 
    PNG
    media_image1.png
    429
    786
    media_image1.png
    Greyscale
and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record. 
Applicants have amended the base independent claim 1 such that the rejection of claims over Manabe et al. (‘204), as set forth in the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1). Applicants’ arguments with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Manabe et al. (‘204), as set forth in the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (U.S. Patent No. 9,605,204) in view of Yoshida et al. (U.S. Patent No. 4,874,543).
Manabe et al. discloses a liquid-crystalline medium, and the corresponding use thereof said liquid-crystalline medium in a high-frequency components, characterized in that said liquid-crystalline medium comprises a combination of at least one acetylene 
    PNG
    media_image2.png
    169
    431
    media_image2.png
    Greyscale
 (column 4, line 30), and more specifically as represented therein by 
    PNG
    media_image3.png
    164
    512
    media_image3.png
    Greyscale
(column 51, line 25), with at least one acetylene compound inclusive of the present formula III, as generally represented therein by 
    PNG
    media_image4.png
    141
    442
    media_image4.png
    Greyscale
(column 6, line 40), and more specifically as represented therein by 
    PNG
    media_image5.png
    142
    552
    media_image5.png
    Greyscale
(column 53, line 5). In fact, Example 1 therein (column 62, line 40+) expressly illustrates a liquid-crystalline medium having an optical anisotropy of 0.8, which is more than 0.35 as is claimed, and a clearing point temperature of 154oC, which more than 110oC as is claimed, 
    PNG
    media_image6.png
    313
    430
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    432
    media_image7.png
    Greyscale
characterized in that said liquid-crystalline medium comprises one or more compounds inclusive of the general formula I, i.e., PPTUI-3-, PPTUI-3-4, and PPTUI-4-4, in an amount of 75% of the total weight of the liquid-crystalline medium, which is within the claimed 30-80% of the total weight of the liquid-crystalline medium, and one compound inclusive of the general formula III, i.e., PTP(2)TP-6-3, in an amount of 25% of the total weight of the liquid-crystalline medium, which is within the claimed 20-70% of the total weight of the liquid-crystalline medium. However, Manabe et al. does not disclose the compounds of the present formulae IV as is now claimed.
Yoshida et al. teaches a liquid crystal composition having a large optical anisotropy Δn, a low viscosity, and a wide temperature range of the nematic phase (column 4, line 39), said liquid crystal composition comprising a tolan compound and a 1 and L2 therein are each H, as represented therein by 
    PNG
    media_image8.png
    96
    401
    media_image8.png
    Greyscale
 (column 21, line 20; claims). 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a compound of the present formula IV-4 as taught in Yoshida et al. in the liquid crystal medium of Manabe et al., especially since their combination thereof with tolan compounds is taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
Although Manabe et al. does not specify a “low temperature storage temperature of below 20oC”, since a composition of matter is claimed, and Manabe et al. discloses a liquid-crystalline medium characterized by comprising a combination of at least one compound inclusive of the present formula I with at least one compound of the present formula III, it is asserted that the liquid-crystalline medium of Manabe et al. inherently possesses the recited “low temperature storage temperature of below 20oC”, and that the claimed liquid-crystalline medium lacks novelty, absent object evidence to the contrary.  Manabe et al. discloses all the limitations of the base independent claim except for the “low temperature storage temperature of below 20oC”, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Assuming arguendo that the liquid-crystalline medium of Manabe et al. does not inherently possess the recited “low temperature storage temperature of below 20oC”,   then Manabe et al. is also relied upon under 35 U.S.C. § 103 because it would have been obvious to one of ordinary skill in the art to modify the amount of the component compounds with reasonable expectation of achieving, the recited storage temperature, .
Response to Arguments
Applicant's arguments filed 11 March 2022 with respect to the rejection of claims 5-6, the limitations thereof which have essentially now been incorporated into the base independent claim 1, under 35 U.S.C. 103 over Manabe et al. (‘204) in view of Suermann et al. (U.S. Patent Application Publication No. 2004/0173775), as set forth in paragraph 9 of the previous office action on the merits, have been fully considered but are not persuasive, and are in fact moot, because the new grounds of rejection relies on a secondary reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-4 and 7-10 would be allowable if applicants amend the base independent claim 1 to further comprising the compounds of formulae IV-1 or IV-2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722